   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 1 of 8 PageID #: 1




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


FLEXA NETWORK INC.,                              Civil Action No. ____________________

                      Petitioner,

                 v.

SCOTT MANDEL,

                      Respondent.


                             PETITION TO COMPEL ARBITRATION

        Flexa Network Inc. (“Petitioner” or “Flexa”), by and through the undersigned counsel,

brings this Petition pursuant to Section 4 of the Federal Arbitration Act, 9 U.S.C. § 4 (“FAA”), to

compel arbitration of Flexa’s claims against Respondent Scott Mandel (“Respondent” or

“Mandel”). Flexa’s claims are asserted in an arbitration convened by Flexa on July 19, 2019 with

the American Arbitration Association (“AAA”). Flexa’s Demand for Arbitration and Statement of

Claim (“Demand for Arbitration”) was filed in accordance with the arbitration provision in the

June 1, 2018 employment agreement between Flexa and Mandel (the “Employment Agreement” or

the “Agreement”). For its Petition, Flexa alleges as follows:

                                         THE PARTIES

        1.      Petitioner Flexa is a Delaware corporation with its principal place of business

located at 79 Madison Avenue, New York, New York 10016.

        2.      Respondent Mandel is an individual residing, on information and belief, in or

around Philadelphia, Pennsylvania.




155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 2 of 8 PageID #: 2




                                 JURISDICTION AND VENUE

        3.      This Court has jurisdiction over the Petition pursuant to 28 U.S.C. § 1332(a)(1)

because complete diversity of citizenship exists amongst the parties, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.

        4.      The Employment Agreement provides that it shall be governed by the law of the

State of Delaware. (See Employment Agreement, § 6.8, attached as Exhibit A.)

        5.      Venue is proper in this Court because Section 4 of the Federal Arbitration Act

provides that a party aggrieved by another’s failure to arbitrate under a written agreement “may

petition any United States district court which, save for such agreement, would have jurisdiction

under title 28, in a civil action or in admiralty of the subject matter of a suit arising out of the

controversy between the parties, for an order directing that such arbitration proceed in the manner

provided for in such agreement.” Petitioner Flexa requests an order compelling Respondent to

arbitrate the claims asserted by Flexa in the pending arbitration proceeding filed against

Respondent with AAA in Wilmington, Delaware, a locale within this Court’s jurisdiction.

Accordingly, the Court is a proper venue for this matter.

                                  FACTUAL BACKGROUND

        6.      Flexa is an emerging technology company that has developed a payments network

that enables users to spend their cryptocurrency at certain retail stores in the United States. A

crucial component of Flexa’s payments network was the creation of a digital token, or

cryptocurrency, known as Flexacoin (“FXC”), which is to be utilized as collateral for every

purchase made through Flexa’s payments network.

        7.      In May 2018, Flexa retained the services of Mandel pursuant to an advisor

agreement (the “Advisor Agreement”) to provide advice regarding the cryptocurrency industry and



                                                 2
155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 3 of 8 PageID #: 3




the token offering process in which Flexa would sell FXC to investors as part of a regulatory

compliant securities offering. It also retained Mandel to introduce Flexa to potential buyers of

FXC from his personal network, based on representations by Mandel of his ability to help Flexa

raise substantial capital.

        8.      Shortly after executing the Advisor Agreement, it became clear that Mandel could

not assist in raising the amount of capital that he represented. In June 2018, the parties discussed

Mandel becoming an employee of Flexa.

        9.      Mandel was represented by counsel who reviewed and modified the draft of the

Employment Agreement, which Mandel signed on July 22, 2018, and which has an effective date

of June 1, 2018. Mandel thereafter was employed as Flexa’s Director of Community.

        10.     The Employment Agreement required Mandel to be a full-time employee for Flexa,

cease working for any other businesses, and to introduce potential FXC buyers to Flexa from

Mandel’s personal network. In exchange, Flexa agreed to pay Mandel a $100,000 annual salary

with the possibility of a bonus (the “ICO Bonus”) at the sole discretion of Flexa’s board of

directors. (See Employment Agreement, §§ 1, 3 [Exhibit A].)

        11.     The Employment Agreement includes an arbitration provision which provides that,

outside of two exceptions that are inapplicable here, any dispute or claim related to the

Employment Agreement or Mandel’s employment with Flexa must be submitted to and decided in

arbitration in a proceeding administered by the AAA:

                6.11 Arbitration. Except to reinforce the restrictive covenants in
                Section 5, or such other instances where either party seeks injunctive
                relief, any dispute, controversy or claim arising out of or related to
                the Agreement or the breach of the Agreement, or out of any other
                aspect of [Mandel’s] employment or separation therefor, including
                but not limited to compensation, discrimination, and/or retaliation
                claims of any type, whether such claims arise by contract, statute,
                common law, equity, or otherwise, shall be submitted to and decided


                                                  3
155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 4 of 8 PageID #: 4




                by binding arbitration in Wilmington, Delaware. Arbitration shall
                be administered exclusively by the American Arbitration
                Association and shall be conducted consistent with the rules,
                regulations and requirements thereof as well as any
                requirements imposed by state Law. Any arbitral award
                determination shall be final and binding upon the parties to the
                Agreement.

(See Employment Agreement, § 6.11 (emphasis added) [Exhibit A].)

         12.    By fall of 2018, the relationship between Flexa and Mandel was beginning to sour

due to Mandel’s underperformance. Flexa expressed its concerns to Mandel on several occasions.

         13.    In early October 2018, Flexa suggested to Mandel that he consider resigning his

position as an employee and return to a new advisory role in a part-time capacity.

         14.    Mandel refused to return to an advisor role, rejecting a revised advisor agreement

that Flexa had presented to him.

         15.    Mandel communicated to Flexa that he preferred to continue as an employee of

Flexa, rather than serve as an advisor so that he would be “protected” against potential scrutiny by

the Securities and Exchange Commission (“SEC”) and Financial Industry Regulatory Authority

(“FINRA”) that he was acting as an unregistered broker-dealer for Flexa.

         16.    Upon Mandel’s recommitting to complying with the terms of the Employment

Agreement, Flexa executed the Employment Agreement on October 19, 2018

         17.    Throughout October 2018, Mandel complained about the compensation he had

agreed to under the Employment Agreement, and specifically demanded the ICO Bonus.

         18.    On October 29, 2018, after Flexa refused to compensate Mandel with the ICO

Bonus, Mandel advised Flexa that he had decided to stop performing any employment services for

Flexa.

         19.    Mandel, however, continued to be in contact with Flexa management about

working for Flexa as an advisor instead of an employee the very position that Flexa had offered

                                                 4
155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 5 of 8 PageID #: 5




hin, and that he had refused. When Flexa would not agree, Mandel eventually threatened that he

would disclose alleged confidential information of Flexa and “take down” Flexa if it did not pay

him 1.4 billion in FXC units, valued at approximately $1.4 million at the time.

        20.     On July 19, 2019, Flexa filed the Demand for Arbitration against Mandel (see

Exhibit B). Flexa seeks declaratory relief and damages resulting from Mandel’s breach of the

Employment Agreement and breach of his common law duty of loyalty to Flexa while employed

with Flexa.

        21.     On September 5, 2019, Mandel’s attorney informed the case manager at the AAA

and Flexa that he and his client would not be participating in arbitration because the Employment

Agreement is “not valid and is not a legal or enforceable contract.” (See September 5, 2019 email

from Mandel’s attorney [Exhibit C].)

        22.     The Employment Agreement provides that “[a]rbitration shall be administered

exclusively by the American Arbitration Association and shall be conducted consistent with the

rules, regulations and requirements thereof as well as any requirements imposed by state Law.”

(Employment Agreement, § 6.11 [Exhibit A].)

        23.     The rules of the AAA, which are incorporated into the Employment Agreement

through Section 6.11, provide that “[t]he arbitrator shall have the power to rule on his or her own

jurisdiction, including any objections with respect to the existence, scope or validity of the

arbitration agreement,” and that “[t]he arbitrator shall have the power to determine the

existence or validity of a contract of which an arbitration clause forms a part.” See AAA

Employment Arbitration Rules & Mediation Procedures, Rule 6(a)-(b) (2009) which are attached

hereto as Exhibit D.) (emphasis added)




                                                 5
155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 6 of 8 PageID #: 6




        24.     Because this Court has authority to compel arbitration in Wilmington, Delaware

under Section 4 of the FAA, Petitioner Flexa requests this Court to order that Respondent Mandel

participate in the arbitration of Petitioner’s Demand for Arbitration filed and pending with the

AAA.

                                       FIRST CLAIM
                     (Order Compelling Arbitration Pursuant to 9 U.S.C. § 4)

        25.     Petitioner Flexa repeats and realleges the allegations set forth in Paragraphs 1

through 24 above as if fully set forth herein.

        26.     Respondent Mandel voluntarily agreed to the terms of the Employment Agreement,

including the arbitration provision, with advice of counsel.

        27.     Respondent Mandel and Petitioner Flexa each signed the Employment Agreement.

        28.     The arbitration provision in the Employment Agreement provides that arbitration

between Petitioner and Respondent shall be administered exclusively by the AAA and shall be

conducted consistent with the rules, regulations and requirements thereof as well as any

requirements imposed by state law.

        29.     The applicable rules of the AAA provide that “[t]he arbitrator shall have the power

to rule on his or her own jurisdiction, including any objections with respect to the existence, scope

or validity of the arbitration agreement,” and that “[t]he arbitrator shall have the power to

determine the existence or validity of a contract of which an arbitration clause forms a part.”

        30.     The claims in Petitioner Flexa’s Demand for Arbitration are within the scope of the

arbitration provision, which requires that any dispute, controversy or claim, outside of two

inapplicable exceptions, arising out of or related to the Employment Agreement or breach thereof,

or any other aspect of Respondent’s employment or separation therefrom shall be submitted to

binding arbitration in Delaware in a proceeding to be administered by the AAA.


                                                  6
155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 7 of 8 PageID #: 7




        31.     Respondent is refusing to arbitrate Petitioner Flexa’s claims in contravention of the

arbitration provision of the Employment Agreement.

        32.     Pursuant to Section 4 of the FAA, 9. U.S.C. § 4, this Court has authority to compel

Respondent to arbitrate Petitioner’s claims brought against Respondent in Wilmington, Delaware.

                                     PRAYER FOR RELIEF

        WHEREFORE, Petitioner Flexa demands judgment as follows:

        1.      That the Court issue an Order, pursuant to Section 4 of the FAA, compelling

arbitration of all claims brought by Petitioner against Respondent in accordance with the rules of

the AAA, as well as any other claims of the parties that arise out of or are related to the Agreement

or breach of the Agreement, or any other aspect of Respondent’s employment with or separation

from Petitioner;

        2.      That the Court award Petitioner its attorneys’ fees, court costs, and other litigation

expenses incurred in compelling respondent to arbitrate Petitioner’s claims against Respondent;

and

        3.      That the Court grant any other relief in favor of Petitioner Flexa that it deems just

and proper.




                                                  7
155937.00202/122079324v.2
   Case 1:19-mc-00258-CFC Document 1 Filed 10/15/19 Page 8 of 8 PageID #: 8




                                          Respectfully submitted,
DATE: October 15, 2019
                                          BLANK ROME LLP

                                          /s/ Larry R. Wood Jr.
                                          Larry R. Wood Jr. (No. 3262)
                                          Adam V. Orlacchio (No. 5520)
                                          1201 N. Market Street, Suite 800
                                          Wilmington, Delaware 19801
                                          (302) 425-6400
                                          lwood@blankrome.com
                                          orlacchio@blankrome.com

                                          CROWELL & MORING LLP
                                          Thomas P. Gies (pro hac vice to be filed)
                                          1001 Pennsylvania Avenue NW
                                          Washington, DC 20004-2595
                                          (202) 624-2690
                                          tgies@crowell.com

                                          Attorneys for Flexa Network Inc.




                                      8
155937.00202/122079324v.2
